                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                       Case No. 19-cv-00061-SK
                                   8                     Plaintiff,
                                                                                              ORDER GRANTING MOTION FOR
                                   9              v.                                          JUDGMENT ON THE PLEADINGS
                                  10     SAN CARLOS INN,
                                                                                              Regarding Docket No. 22
                                  11                     Defendant.

                                  12           This matter comes before the Court upon consideration of the motion to dismiss filed by
Northern District of California
 United States District Court




                                  13   Defendant San Carlos Inn, L.P. (“Defendant”). The Court determines that this matter is

                                  14   appropriate for disposition without oral argument and is deemed submitted. See Civ. L.R. 7-1(b).

                                  15   Accordingly, the hearing set for January 27, 2020 is VACATED. Having carefully considered the

                                  16   parties’ papers, relevant legal authority, and the record in the case, the Court hereby GRANTS

                                  17   Defendant’s motion for the reasons set forth below.

                                  18           Defendant moves for judgment on the pleadings on the grounds that (1) Plaintiff’s request

                                  19   for injunctive relief is moot because all alleged barriers have either been remedied or do not exist,

                                  20   and (2) Plaintiff lacks standing. In the Order Requiring Further Briefing and Continuing Hearing,

                                  21   the Court noted that in Plaintiff’s late-filed opposition to the motion for judgment on the

                                  22   Pleadings, Plaintiff failed to address the factual issues raised by Defendant’s motion. (Dkt. 29.)

                                  23   The Court provided Plaintiff with another opportunity to oppose Defendant’s motion on the

                                  24   merits, but Plaintiff did not file any supplemental opposition by the deadline of December 12,

                                  25   2019. Therefore, the Court will address the merits of Defendant’s motion.

                                  26           Because injunctive relief is the only available remedy under Title III, a plaintiff claiming

                                  27   discrimination under Title III “must not only demonstrate the familiar requirements for standing –

                                  28   injury-in-fact, traceability, redressability – but also a sufficient likelihood that he [or she] will be
                                   1   wronged again in a similar way.” Ervine v. Desert View Reg’l Med. Ctr. Holdings, LLC, 753 F.3d

                                   2   862, 867 (9th Cir. 2014) (internal quotation and citation omitted). “Where . . . a private plaintiff

                                   3   brings an ADA claim seeking to enjoin a defendant to remove an architectural barrier, removal of

                                   4   the barrier before final judgment moots the ADA claim based on that barrier.” Hernandez v.

                                   5   Polanco Enterprises, Inc., 19 F. Supp. 3d 918, 926 (N.D. Cal. 2013) (citing Oliver v. Ralphs

                                   6   Grocery Co., 654 F.3d 903, 905 (9th Cir. 2011) (“Because a private plaintiff can sue only for

                                   7   injunctive relief (i.e., for removal of the barrier) under the ADA, . . . a defendant’s voluntary

                                   8   removal of alleged barriers prior to trial can have the effect of mooting a plaintiff’s ADA claim.”)

                                   9   (internal citation omitted)).

                                  10           Defendant argues that Plaintiff’s request for injunctive relief is moot because all alleged

                                  11   barriers have either been remedied or do not exist. Plaintiff alleges that the motel failed to offer

                                  12   sufficient accessible rooms across the various classes of sleeping accommodations. (Dkt. No. 1
Northern District of California
 United States District Court




                                  13   (Compl.), ¶ 17. However, Defendant submits evidence to demonstrate that the motel does have

                                  14   accessible rooms in compliance with the ADA. (Dkt. No. 22-2 (Declaration of Suresh Gandhi), ¶¶

                                  15   2-4.) Next, Plaintiff also alleges that the website for the motel does not allow customers to make

                                  16   reservations online for accessible rooms (Dkt. No. 1, ¶ 19), but Defendant submits evidence

                                  17   demonstrating that customers can make reservations online for accessible rooms. (Dkt. No. 22-2,

                                  18   ¶ 5, Ex. 1.) Plaintiff also alleges that Defendant fails to provide a van accessible parking space

                                  19   and that access aisle was not level with the parking spaces because there is a curb running into the

                                  20   access aisle, causing slopes greater than 2.1%. (Dkt. No. 1, ¶¶ 23, 26-27.) Larry Wood, a state-

                                  21   licensed Certified Access Specialist, conducted a survey of the motel property and states that,

                                  22   upon his inspection, he observed the required number of van-accessible parking spaces and that

                                  23   the parking stalls and access aisle are level with each other and that there are no slopes greater

                                  24   than 2.1%. (Dkt. No. 22-3 (Declaration of Larry Wood), ¶¶ 2- 5.) Therefore, Mr. Wood found

                                  25   that all of the architectural barriers Plaintiff identified in his Complaint have been corrected and

                                  26   are fully compliant. (Id., ¶ 6.)

                                  27           Despite having notice of Defendant’s contentions and a second opportunity to respond,

                                  28   Plaintiff failed to provide any evidence to show that any barriers currently exist. Accordingly, the

                                                                                          2
                                   1   Court finds that Plaintiff’s ADA claim is MOOT and GRANTS Defendant’s motion for judgment

                                   2   on the pleadings on this claim. Moreover, the Court declines to exercise supplemental jurisdiction

                                   3   under 28 U.S.C. § 1367(c) over Plaintiff’s state-law claim and dismisses this state-law claim. This

                                   4   Order is without prejudice to Plaintiff’s refiling his state-law claim in state court. The Court will

                                   5   issue a separate judgment. The Clerk shall close the file.

                                   6          IT IS SO ORDERED.

                                   7   Dated: January 22, 2020

                                   8                                                    ______________________________________
                                                                                        SALLIE KIM
                                   9                                                    United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
